Citation Nr: 1040453	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-20 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a bilateral ankle/foot 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger


INTRODUCTION

The Veteran served on active duty from July 1957 to July 1959.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied his service connection claim.  

The Veteran initially requested a travel board hearing in his 
June 2007 VA Form 9, Appeal to Board of Veterans' Appeal.  
However, in April 2008, the Veteran's representative indicated 
that the Veteran instead wanted a formal RO hearing.  The Board 
considers this a withdrawal of the Veteran's hearing request.  
See 38 C.F.R. § 20.704 (2010).  In November 2008, the Veteran 
testified during a formal RO hearing.  A transcript of the 
proceeding has been associated with the claims file.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Unfortunately, this matter must be remanded to obtain a VA 
examination opinion.  

During this appeal, the Veteran has alleged that he was given 
improperly sized shoes during his military service which caused 
him to develop constant foot pain.  He also provided that the dye 
which was used to change the color of his boots caused him to 
develop rashes which persistent throughout his military service 
and after service discharge.  The Veteran has indicated that he 
sought medical treatment both during and immediately after 
service discharge.  Unfortunately, the Veteran's service 
treatment records are unavailable and the Veteran does not have 
any copies of these treatment records. The Veteran has also 
stated that the private treatment records from the physicians he 
went to see after service discharge are also unavailable.  

In this case, the Veteran was afforded a VA examination in July 
2010 to obtain an opinion as to whether his foot and ankle 
disorder is related to his service.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the July 2010 VA examination is inadequate.  
During the July 2010 VA examination, the VA examiner indicated 
that the initial manifestations of the Veteran's foot and ankle 
pains started after he fell and broke his ankle.  The examiner 
did not comment on the Veteran's contentions of the skin rash on 
his feet or the foot pain due to improperly sized shoes during 
service.  

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service and receiving 
in-service treatment.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  The Veteran is also competent to report what 
comes to him through his sense; symptomatology which is 
observable and identifiable by lay people represented competent 
evidence, such as varicose veins which "may be diagnosed by 
their unique and readily identifiable features."  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 
Vet. App. 465 (1994).  Under section 1154(a), lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when: a layperson is competent to identify the medical condition; 
the layperson is reporting a contemporaneous medical diagnosis; 
or lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007). 

Thus, the Veteran is competent to report his continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997).   The Board has no reason to doubt the Veteran's 
assertions that he has experienced foot and ankle pain 
continuously both during and after his military service.  See 
Layno, 6 Vet. App. at 469.  As such, a VA examination is needed 
to obtain an opinion on the Veteran's competent reports of his 
continuity of symptomatology.





Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.	Schedule the Veteran for an appropriate VA 
examination to determine the nature, 
extent, and etiology of his foot and ankle 
problems, to include his complaints of 
foot pain and skin rash during his active 
duty.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
must reflect that such a review was done.  
All indicated studies or testing should be 
conducted.  All pertinent pathology should 
be noted in the examination report.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that the Veteran's foot and ankle 
problems had their onset in service or are 
otherwise related to active duty.  In 
answering this question, the examiner 
should consider, and discuss in the 
examination report, the Veteran's 
statements regarding the nature and extent 
of his foot and ankle problems since 
service.  

A complete rationale must be provided for 
all opinions rendered.

2.	The RO must notify the Veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2010).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.
   
3.	The RO should then readjudicate the 
service connection claim.  If this issue 
remains denied, a supplemental statement 
of the case should be issued to the 
Veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



